DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2021.
Applicant's election with traverse of group II, claims 12-18, in the reply filed on 06/02/2021 is acknowledged.  The traversal is on the grounds that the feature, which was cited by the Examiner as being a shared technical feature of the two inventions, is a shared feature of the two inventions.  This is not found persuasive because it is not germane that the two distinct inventions share the technical feature, what is relevant is that the technical feature is not a special technical feature as was demonstrated in the Examiner’s holding of Lack of Unity.  Applicant has also argued that the cited prior art to Sargent (US 1, 933,188)does not disclose all of the features and advantages of the invention, and therefore is purportedly not applicable in demonstrating that the technical feature is not special.  Respectfully, this is not compelling, as Sargent is not being relied upon as a prior art reference to reject the claims in anticipation (i.e. under 35 U.S.C. 102), but instead is simply demonstrative that, in the art, the shared technical feature of the two inventions is not novel, i.e. is not a special technical feature.  The Applicant has also noted that the elected independent claim 12 has now been amended to include the limitation of a plurality of punches and dies.  The Examiner agrees that this is so, however it 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Manufacturing Method for Laminated Iron Core.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method; however, contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of that claimed process.  In addition, the provided abstract appears to be in the format used in international patent applications; the “Problem to be Solved” and “Solution” sections, as well as reference numerals with respect to the apparatus components are not generally included in the abstract under current U.S. Patent practice.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 objected to because of the following informalities:  “a conveyance step of conveying the sheet steel strip”, “a punching step of punching an outer shape” and “an applying step of applying an adhesive agent”.  There is no apparent necessity or benefit perceivable with respect to the redundant recitation of the intent of the step followed immediately by a verb form of that intended step.  That is, the claim would be less confusing and awkward if it recited, e.g. “conveying the sheet” rather than “a conveyance step of conveying the sheet”.  Alternatively the claim could be amended to recite “a step of conveying the sheet”, if the Applicant wishes to have the “step of” language remain in the claims.  It is noted that such “step of” language raises the question of whether the Applicant intends to invoke interpretation under 112(f), however, this does not currently appear to be the case, please see below (“Claim Interpretation”).  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a conveyance step of a punching step of punching an outer shape… with a punch and a die… and an applying step of applying an adhesive agent… with an adhesive agent applying apparatus” in claim 12, lines 5-14.
Note: please refer to “Claim Rejections - 35 USC § 112”, below with respect to the “conveyance step”, because though there is a “guiding member” recited, it is not clear whether that structure is actually intended to perform the purported conveyance step, or if there is structure, e.g. a belt, a conveyor, a motor, etc. missing from the claim.  Thus rendering that step limitation indefinite.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “a conveyance step of conveying the sheet steel strip in an intermittent manner, with an upward movement of the sheet steel strip being limited and conveyance of the sheet steel strip along an intermittent conveyance direction being guided by a guiding member provided on the lower holder” (claim 12, lines 5-8), has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because though the “guiding member” is a structure and is apparently capable of performing at least a portion of the “conveyance step”, it is not evident that the “guiding member” is actually intended for, or capable of “conveying the sheet steel strip in an intermittent manner… along an intermittent conveyance direction”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  It seems evident that an essential part of the invention is missing from the claim, as one cannot know how the sheet is to be conveyed or upon what structures it would be moved, and it is improper to read those limitations into the claim, as they are not even implicit as currently presented.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 18 is further rejected as indefinite.  The claim recites that it is the “manufacturing method for a laminated iron core according to claim 12, wherein each iron core lamina comprises a plurality of teeth portions, and has at least one of the application points placed on the teeth portion” (emphasis added).  There is a lack of antecedent basis for the limitation regarding “the application points”, which renders the claim indefinite.  The limitation is indefinite because it casts doubt onto the intended dependency chain of the claims and as to whether the recitation of claim 12 is complete.  This is because claim 17 does recite “application points” and claim 12, from which claim 18 currently depends, does not.  As such, claim 18 should either depend from claim 17 (likely) or claim 12 should be amended to include the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blocher et al. (US 9,531,223 B2), in view of Futamura et al. (US 2004/0011456 A1).
Regarding claim 12, as best understood, Blocher discloses a manufacturing method for a laminated iron core (42) formed by laminating and bonding iron core laminae (5) each formed by punching a sheet steel strip (2) into a predetermined shape with use of a press apparatus (punch press) comprising an upper holder (13a and 14) and a lower holder (12) (Title; Abstract; figs. 1-3, 9 and 14-15; col. 1, lines 7-23; col. 2, lines 40-49; col. 6, lines 14-31), the manufacturing method comprising: a conveyance step of conveying the sheet steel strip in an intermittent manner (col. 6, lines 51-54), with an upward movement of the sheet steel strip being limited and conveyance of the sheet steel strip along an intermittent conveyance direction being guided by a guiding member (13b and “guiding strips”) provided on the lower holder (col. 6, lines 17-31; col. 7, lines 33-35); a punching step of punching an outer shape of each of the iron core laminae with a punch (38) and a die (39) for outer shape punching provided on the upper holder and the lower holder, respectively, by lowering the upper holder (figs. 1-3, 9 and 14-15; col. 7, lines 47-52; col. 8, lines 13-22); and an applying step of applying an adhesive agent (35 and/or 15) to an adhesive  plurality of punches and dies.
Futamura teaches that it is well known to perform a closely related method for manufacturing a laminated iron core (100, 200) formed by laminating and bonding iron core laminae (103-105, 201-204) each formed by punching a sheet steel strip (4) into a predetermined shape with use of a press apparatus (fig. 6) comprising an upper holder (59, 62) and a lower holder (51-53) (Title; Abstract; figs. 3A-6 and 9; pars. 0002-0003 and 0054-0060), the manufacturing method comprising: a conveyance step of conveying the sheet steel strip (figs. 6 and 9; pars. 0062-0063); and a punching step of punching an outer shape of each of the iron core laminae with a punch and a die (“punch-die sets 2”) for outer shape punching included in a plurality of punches and dies (“five types of punches and dies corresponding to the outside contours of the component members”) provided on the upper holder and the lower holder, respectively, by lowering the upper holder (figs. 7-9; pars. 0077-0081).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Blocher to incorporate the teaching of a plurality of punches and dies of Futamura.  Initially it is noted that there is no apparent criticality to this feature in the claim, as the plurality of punches and dies are not even used in any of the steps of the claimed method.  That is whether or not the machine has a plurality of dies, the method of claim 12 functions identically.  Moreover, there is no indication that any surprising results came from the predictable incorporation of a plurality of punches and dies into the known any steps apparently devised by the Applicant for the use of those elements, much less any special or new steps.  PHOSITA would have known that the adhesive applying and final punching would be readily used with a machine having more than one punch and die.  In fact, Blocher indicates that the recited machine and method can be used with other punch machines (col. 7, lines 25-32).  The use of more than one stamping punch and die set would have been a routine matter at the time of filing and would have predictably been employed as intended by Futamura without any apparent need for modifying the machine of Blocher beyond a simple substitution of parts.
Regarding claim 13, as best understood, the modified Blocher teaches the method of claim 12 as detailed above.  Blocher further discloses conveying the sheet steel strip in an intermittent manner in a lift up state in which the sheet steel strip is separated from an upper surface of the die provided on the lower holder (figs. 3, 8 and 14; col. 6, lines 17-31 and 51-58).  Blocher, however does not disclose that the lift up state is caused by a lifter provided on the lower holder so as to be vertically movable and biased upward by a lifter spring in a raised state of the upper holder.  
Futamura teaches that it is well known that the conveyance step comprises conveying the sheet steel strip in a lift up state in which the sheet steel strip is separated from an upper surface of the die (40) provided on the lower holder by a lifter (41) provided on the lower holder so as to be vertically movable and biased upward by a lifter spring (42) in a raised state of the upper holder (figs. 6 and 10; pars. 0083-0085).
At the time the invention was filed, it would have been obvious to use the known lifters and springs of Futamura in the manner in which they were intended to be employed, to further modify the method of Blocher.  The lifters are known to allow for better alignment and motion 
Regarding claim 14, as best understood,  the modified Blocher teaches the method of claim 12 as detailed above, and Futamura further teaches that it is well known to further perform a pilot insertion step of inserting a pilot pin (“pilot pins”) provided on the upper holder into a pilot hole (6) formed in the sheet steel strip in middle of descent of the upper holder after the conveyance step finishes (the pins are inserted and removed over and over, which includes inserting “after the conveyance step finishes”) (figs. 6-13; pars. 0077-0080).  Please refer to claims 12 and 13 above, regarding rationale for combination of references.
Regarding claim 15, as best understood, the modified Blocher teaches the method of claim 14 as detailed above, and Futamura further teaches that it is well known to further perform a pressing step of pressing, in middle of descent of the upper holder after Page 4 of 7the pilot insertion step finishes, the sheet steel strip against the upper surface of the die provided on the lower holder with a stripper plate (31) hung from the upper holder by a stripper spring (34), along with a descending movement of the lifter (figs. 6-8; pars. 0072-0076).  Please refer to claims 12 and 13 above, regarding rationale for combination of references.
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blocher et al. (US 9,531,223 B2), in view of Yoshinobu et al. (JP-2009-124828-A).
Regarding claim 12, as best understood, Blocher discloses a manufacturing method for a laminated iron core as detailed above with respect to the 103 rejection of claim 12 to Blocher IVO Futamura, which is not repeated here to avoid a duplicative or overly long rejection.   plurality of punches and dies.
Yoshinobu teaches that it is well known to perform a closely related method for manufacturing a laminated iron core (19) formed by laminating and bonding iron core laminae (2) each formed by punching a sheet steel strip (1) into a predetermined shape with use of a press apparatus (3) comprising an upper holder (4) and a lower holder (11) (“Overview”; figs. 1-3; pars. 0002, 0009 and 0013-0016), the manufacturing method comprising: a conveyance step of conveying the sheet steel strip in an intermittent manner (fig. 1-4; par. 0016); a punching step (at 13) of punching an outer shape of each of the iron core laminae with a punch (13) and a die (14) for outer shape punching included in a plurality of punches (5, 7, 8, 9) and dies (11a, 14) provided on the upper holder and the lower holder, respectively, by lowering the upper holder (figs. 1 and 3; pars. 0018-0019); and an applying step of applying an adhesive agent (“adhesive agent”) to an adhesive agent applying surface (top) of the sheet steel strip with an adhesive agent applying apparatus(12) provided on at least one of the upper holder and the lower holder before the punching step (figs. 1-5; pars. 0017-0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Blocher to incorporate the teaching of a plurality of punches and dies of Yoshinobu for the same reasons as detailed above with respect to the combination rejection of claim 12 to Blocher IVO Futamura.  Please refer to that rejection, which is not repeated here to avoid a duplicative or overly long Office Action.
Regarding claim 17, as best understood, the modified Blocher teaches the method of claim 12 as detailed above, and Blocher further discloses that the applying step comprises a step of transferring the adhesive agent to each of application points (30) set on a plurality of 
Regarding claim 18, as best understood, the modified Blocher teaches the method of claim 12 (and 17) as detailed above, and Yoshinobu further teaches that it is well known that each iron core lamina comprises a plurality of teeth portions (“E”), and has at least one of the application points (“E1”) placed on the teeth portion (fig. 2; par. 0017).  Please refer to claim 12 regarding rationale for combination of references.  Moreover, placing adhesive in desired locations is also disclosed by Blocher and is considered an obvious feature, at least to predictably avoid unwanted adhesions and to enable the desired adhesive laminations, as would have been obvious to PHOSITA.  These advantages would have been readily expected, understood, and known to decrease manufacturing cost due to avoiding rework.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (claims 12, 14 and 15).
The following is a statement of reasons for the indication of allowable subject matter:  The most pertinent prior art is cited in the record (including the concurrently mailed PTO-892) and relied upon above.  The prior art does not disclose, or reasonably teach in combination, all of the elements of claims 12, 14 and 15 in conjunction with applying the adhesive agent in a state in which the pilot pin is inserted in the pilot hole and when the sheet steel strip is about to be pressed against or is being pressed against the upper surface of the die, and returning the sheet steel strip to the lift up state by raising the upper holder after application of the adhesive agent .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729